Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Claim 1 was canceled in the preliminary amendment received on 05/31/22, claims 2-21 were added and are now pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,940,392 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… in an automated operation performed by the tuning system trained with the game-related data of the plurality of players, creating a game variant model for the online game; …; identifying one or more attributes of the requesting player; …; at the server computing device, thereafter automatically managing online gameplay in the custom instance of the game variant via the client computing de vice” and added the limitations of “…; accessing historical game-related data of multiple players of an online game; …; identifying a plurality of player segments, each player segment comprising a subset of the multiple players; …; defining a target activity performable by players in the online game; …; for at least one of the plurality of player segments, creating a game variant model based on promoting likelihood of performance of the target activity by players in the respective player segment; …; identifying a particular one of the plurality of player segments applicable to the requesting player.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/175,291
US Patent Number: 10,940,392 B2
A computer-implemented method, comprising:
A computer-implemented method, comprising:
accessing historical game-related data of multiple players of an online game; 

in an automated procedure performed based on the historical game-related data by a tuning system comprising one or more processor devices configured therefor, performing operations comprising: 
in an automated machine learning procedure, training a tuning system comprising one or more processor devices with game-related data of a plurality of players of an online game;

identifying a plurality of player segments, each player segment comprising a subset of the multiple players;


in an automated operation performed by the tuning system trained with the game-related data of the plurality of players, creating a game variant model for the online game;
defining a target activity performable by players in the online game; and

for at least one of the plurality of player segments, creating a game variant model based on promoting likelihood of performance of the target activity by players in the respective player segment;



in an automated process that is based on the game variant model and that is performed by one or more hardware processors configured therefor, generating one or more rules for building respective instances of a game variant based on the game variant model;
in an automated process that is based on the game variant model and that is performed by one or more hardware processors configured therefor, generating one or more rules for building a respective instance of a game variant based on the game variant model;
receiving an indication that a client computing device associated with a requesting player is requesting access to the online game; 
receiving an indication that a client computing device associated with a requesting player is requesting access to the online game;

identifying one or more attributes of the requesting player;
 identifying a particular one of the plurality of player segments applicable to the requesting player;

automatically generating a custom instance of the game variant based at least in part on the one or more rules; and
automatically generating a custom instance of the game variant based at least in part on: the one or more rules, and the one or more identified attributes of the requesting player;
sending, from a server computing device, the custom instance of the game variant to the client computing device for instantiation.
sending, from a server computing device, the custom instance of the game variant, to the client computing device for instantiation; and

at the server computing device, thereafter automatically managing online gameplay in the custom instance of the game variant via the client computing de vice.




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale











/Ronald Laneau/
Primary Examiner, Art Unit 3715